             Case 2:19-cv-01937-JLR Document 35 Filed 12/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         SEATTLEHAUNTS, LLC,                            CASE NO. C19-1937JLR

11                              Plaintiff,                ORDER CONFIRMING
                  v.                                      STIPULATION TO AMEND
12                                                        PLEADINGS
           THOMAS FAMILY FARM, LLC, et
13
           al.
14
                                Defendants.
15
           Before the court is the parties’ joint stipulation agreeing to the entry of an order
16
     for leave to amend Defendant Thomas Family Farm, LLC’s answer and counterclaims.
17
     (Dkt. # 32.) The parties have complied with the requirements of LCR 15 and submitted a
18
     redlined copy of the amended pleading. (See Local Rules W.D. Wash. LCR 15; Redlined
19
     Am. Answer (Dkt. # 32-1).)
20
     //
21
     //
22


     ORDER - 1
               Case 2:19-cv-01937-JLR Document 35 Filed 12/08/20 Page 2 of 2




 1          Thus, the court CONFIRMS the parties’ stipulation (Dkt. # 32) and ORDERS that

 2   Thomas Family Farm, LLC file and serve the amended pleading on all parties within 14

 3   days of the filing of this order.

 4          Dated this 8th day of December, 2020.

 5

 6                                                  A
                                                    JAMES L. ROBART
 7
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
